Title: From George Washington to John Hancock, 17 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June the 17th 1776

I beg leave to inform Congress that General Wooster has repaired to Head Quarters in obedience to their Resolve transmitted him, and shall be extremely glad If they will give me such further direction about him, as they may conceive necessary—he is desirous of seeing his family in Connecticut as I am informed having been a good while from It—I shall wait their Instructions as to his future employment. I am Sir with sentiments of much esteem Yr Most Obt Sert

Go: Washington

